Citation Nr: 0207649	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  01-05 467A	)	DATE
	)
	)


THE ISSUE

Whether a March 13, 2000 decision of the Board of Veterans' 
Appeals (Board), which denied the issue of entitlement to an 
effective date earlier than December 15, 1989 for the award 
of a 100 percent disability rating for schizophrenia, 
paranoid type, should be reversed on the grounds of clear and 
unmistakable error (CUE).  



REPRESENTATION

Moving party represented by:  Michael B. Roberts, Attorney



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1967 to 
September 1971.  

In June 2001, the veteran filed a motion in which he asked 
that the Board's March 13, 2000 decision be revised or 
reversed on grounds of CUE.  See 38 U.S.C.A. § 7111 (West 
Supp. 2001); 38 C.F.R. § 20.1400 (2001).  This decision 
constitutes the Board's determination on that motion.  

Also in the June 2001 statement, the veteran asserted that 
prior rating actions, particularly those dated in 1983 and 
1987, erred in failing to award a total schedular rating of 
100 percent for his service-connected schizophrenia, paranoid 
type, and that the previous rating action dated in 1990 erred 
in failing to assign an earlier effective date for its grant 
of a total schedular evaluation of 100 percent for this 
disorder.  Significantly, however, because the Board, in its 
March 2000 decision, considered the same issues as well as 
the same evidence that was before the RO at the time of these 
prior rating actions in 1983, 1987, and 1990, those rating 
decisions were subsumed by the Board's March 2000 decision.  
As a matter of law, the veteran may not challenge these prior 
rating actions on the basis of CUE.  See, Brown v. West, 
203 F.3d 1378 (Fed. Cir. 2000).  See also, Morris 
v. Principi, 239 F.3d 1292 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  By a decision entered on March 13, 2000, the Board denied 
the issue of entitlement to an effective date earlier than 
December 15, 1989 for the award of a 100 percent disability 
rating for schizophrenia, paranoid type.  

2.  The correct facts, as they were known at the time of the 
March 13, 2000 decision, were before the Board, and the 
statutory or regulatory provisions extant at that time were 
correctly applied.  

3.  The Board's March 13, 2000 decision denying the claim for 
an effective date earlier than December 15, 1989 for the 
award of a 100 percent disability rating for schizophrenia, 
paranoid type, does not contain an error which, had it not 
been made, would have manifestly changed the outcome of the 
claim.  


CONCLUSION OF LAW

The criteria for the revision of the Board's March 13, 2000 
decision, which denied the claim of entitlement to an 
effective date earlier than December 15, 1989 for the award 
of a 100 percent disability rating for schizophrenia, 
paranoid type, on the grounds of CUE have not been met.  38 
U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. §§ 20.1400, 
20.1401, 20.1403, 20.1404 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

By a September 1971 rating action, the Waco, Texas Regional 
Office (RO) of the Department of Veterans (VA) granted 
service connection for a schizophrenic reaction, paranoid 
type, and assigned a 70 percent evaluation for this 
disability, effective September 8, 1971, the day following 
the veteran's separation from active military duty.  Service 
medical records reflect multiple hospitalizations for 
paranoid schizophrenia.  During an approximately five week 
hospitalization between September 1970 and October 1970, the 
veteran was diagnosed with severe chronic paranoid 
schizophrenic reaction which was in partial remission and 
which was manifested by delusions of persecution, ideas of 
reference, preoccupation with homosexuality, auditory 
hallucinations, and a loosening of associations.  He was 
found to have definite social and industrial adaptability.  
The veteran was last hospitalized for schizophrenia during 
service for an approximately five month period just prior to 
his military discharge in September 1971.  A May 1972 report 
of the Physical Evaluation Board Proceedings included a 
diagnosis of a slight chronic schizophrenic reaction, 
paranoid type, which was in partial remission.  

Pertinent post-service medical records reflect the veteran's 
continued hospitalization for schizophrenia, paranoid type, 
for three days following his discharge from active military 
duty.  The summary report from this post-service 
hospitalization indicates that, upon discharge, the veteran, 
who was considered mentally competent, was given medication 
and referred to the local clinic and to the vocational 
advisor.  

In November 1971, the veteran was notified of the September 
1971 award.  In the same month, he underwent a VA 
examination.  At that time, he reported taking medication for 
his psychiatric condition and receiving treatment at the Waco 
VA Mental Hygiene Clinic.  The evaluation of the veteran's 
nervous system demonstrated relevant and coherent answers, 
orientation, a flat affect, self-consciousness, and auditory 
hallucinations.  The examiner diagnosed, in pertinent part, 
an active schizophrenic reaction, paranoid type.  

By a December 1971 rating action, it was determined that no 
change was warranted in the 70 percent evaluation previously 
assigned to the service-connected schizophrenic reaction, 
paranoid type.  The RO cited the recent VA examination 
report, which had noted that the veteran's psychosis 
continued to be active.  Also in December 1971, the RO 
notified the veteran of this determination.  The veteran did 
not appeal this decision.  

Subsequently, in September 1974, the veteran underwent a VA 
psychiatric examination.  This evaluation demonstrated that 
the veteran was cooperative and somewhat sad and downcast; 
had a short memory, auditory hallucinations, and a feeling 
that he was "losing . . . [his] grip on . . . [himself];" 
and believed that someone was "after him."  The veteran, 
who was taking medication for his psychiatric condition, was 
also receiving treatment at the local VA Mental Hygiene 
Clinic.  The veteran also reported that he had previously 
worked at a forklift company and had hoped to be called back 
for further employment.  The veteran stated that he thought 
that he had completed his job well and liked the work.  

Based on this additional evidence, the RO, by an October 1974 
rating action, determined that no change was warranted in the 
70 percent evaluation assigned to the veteran's 
service-connected schizophrenic reaction, paranoid type.  
Also in October 1974, the RO notified the veteran of this 
decision.  The veteran did not appeal the denial.  

In April 1975, the veteran filed a claim for an increased 
rating for his service-connected schizophrenia.  He cited a 
worsening of this disorder, which had required an increase in 
medication.  A VA outpatient treatment report dated in the 
same month indicated that the veteran was very passive and 
harbored deep feelings of inadequacy and that only recently 
was a medication found to control the veteran's auditory 
hallucinations.  A treating social worker noted that, 
following a return to work, the veteran was "layed off" 
permanently after one-and-a-half days of work due to 
unsatisfactory performance and that the veteran's surprise at 
losing his job served to further increase his tendency toward 
depression.  This social worker also listed the medications 
that the veteran was taking for his mental disorder and 
explained that the veteran regularly attends monthly therapy 
sessions.  

Based on this additional medical evidence, the RO, by a July 
1975 rating action, confirmed the 70 percent evaluation 
assigned to the veteran's service-connected schizophrenia.  
Also in July 1975, the RO notified the veteran of this 
decision.  The veteran did not appeal this denial.  

Thereafter, in June 1976, the veteran filed a claim for 
increased disability compensation.  Between June 1976 and 
August 1976, the veteran was hospitalized for approximately 
two months for treatment for paranoid schizophrenia.  An 
evaluation demonstrated that the veteran was fairly 
cooperative, withdrawn, unmotivated, and reclusive with some 
delusions of persecution and had a somewhat flat affect, 
auditory hallucinations, well-preserved memory, signs of 
depression, and defective insight and judgment.  Based on 
this evidence, the RO, by a September 1976 rating action, 
confirmed the 70 percent disability evaluation for the 
veteran's service-connected schizophrenia, paranoid type.  

Also in September 1976, the veteran was hospitalized for 
almost one week for treatment for his service-connected 
schizophrenia, paranoid type.  An evaluation demonstrated 
that the veteran was fairly calm, cooperative with coherent 
and relevant conversation, well-oriented, and somewhat 
withdrawn; had a bland affect as well as poor insight and 
judgment; and lacked initiative.  The veteran denied any 
perceptual disorders.  

Based on this additional evidence, the RO, by an October 1976 
rating action, denied a disability evaluation greater than 
70 percent for the veteran's service-connected schizophrenia.  
In November 1976, the RO notified the veteran of this 
decision.  The veteran did not appeal the denial.  

Subsequently, in July 1979, the veteran was scheduled for a 
routine VA examination but failed to report to the 
evaluation.  Thus, by an August 1979 rating action, the RO 
reduced the disability evaluation for the veteran's 
service-connected schizophrenia, paranoid type, from 
70 percent to a noncompensable level, effective from 
August 1, 1979.  

In October 1979, the veteran underwent a VA examination, at 
which time he complained of paranoia (feeling that people are 
talking about him), auditory hallucinations, and visual 
hallucinations and reported that he received treatment, 
including medication, at the local VA Mental Hygiene Clinic.  
In particular, this evaluation demonstrated that the veteran 
was oriented to time, place, and person and had few friends, 
hallucinations and delusions despite medication, considerable 
difficulty working, definite paranoid ideation, and an 
alteration of affect.  The examining staff psychiatrist 
diagnosed moderate schizophrenia, paranoid type and explained 
that the veteran was having severe trouble on his job as well 
as a severe restriction of his social life due to his 
paranoid schizophrenia which was only in partial remission.  

Based on the results of this routine future examination, the 
RO, by a November 1979 rating action, reinstated the 
70 percent disability evaluation for the veteran's 
service-connected schizophrenia, paranoid type, effective 
from September 1, 1976.  In December 1979, the RO notified 
the veteran of this restoration.  The veteran did not appeal.  

Thereafter, between September 1982 and October 1982, the 
veteran was hospitalized for approximately one month for 
treatment for his schizophrenia, paranoid type.  A hospital 
summary report indicated that the veteran was not showing any 
acute evidence of a psychotic illness.  The treating 
physician concluded that the veteran would be able to work 
part-time.  Based on this evidence, the RO, by a December 
1982 rating action, denied a disability evaluation greater 
than 70 percent for the veteran's schizophrenia.  Also in 
December 1982, the RO notified the veteran of the decision.  

Between July 1983 and August 1983, the veteran was 
hospitalized for approximately one-and-a-half weeks for 
treatment for an acute exacerbation of his chronic paranoid 
schizophrenia.  Upon admission, the veteran complained of 
nervousness, an inability to sleep, and auditory 
hallucinations.  An evaluation demonstrated that the veteran 
was oriented, in fair contact with reality and had poor 
memory, intelligence, insight, and judgment.  He was 
unemployed and denied having any suicidal or homicidal ideas.  
With treatment, including medication, the veteran showed good 
improvement with his behavior.  

Based on this additional evidence, the RO, by an August 1983 
rating action, determined that no change was warranted in the 
current evaluation of 70 percent for the veteran's 
schizophrenia.  In September 1983, the RO notified the 
veteran of the decision.  The veteran did not appeal.  

In June 1986, the veteran was hospitalized for approximately 
one-and-a-half weeks for treatment for his chronic 
schizophrenic reaction, paranoid type.  He was correctly 
alert, cooperative, in no acute distress, and not suicidal or 
homicidal. 

Between June and July 1986, the veteran was hospitalized for 
almost three weeks for treatment for his chronic 
schizophrenic reaction, paranoid type.  Upon admission, he 
was alert, correctly oriented, cooperative, in no acute 
distress, and not suicidal or homicidal.  The treating 
physician noted that the veteran's psychosis seemed to 
continue to be in reasonable remission.  The veteran made 
fair progress in his treatment regime.  The veteran was 
discharged with medication and with follow-up appointments 
made for him at the VA Mental Hygiene Clinic.  

Subsequently, in July 1986, the veteran filed a claim for an 
increased rating for his service-connected schizophrenia.

In considering this evidence, the RO, by a November 1986 
rating action, continued the 70 percent disability evaluation 
for the veteran's service-connected schizophrenia.  Also in 
November 1986, the RO notified the veteran of this 
determination.  The veteran did not appeal the decision.  

Thereafter, in an August 1990 statement, the veteran 
expressed his wish for a VA decision following his scheduled 
examination.  

In August 1990, the RO received pertinent VA medical records 
which noted the veteran had been receiving periodic 
outpatient treatment at the local VA Mental Health Clinic 
from 1986 to 1990.  According to a report dated on 
December 15, 1989, the veteran complained of hallucinations, 
nervousness, delusions, and insomnia but reported that his 
medication helps with these problems.  He denied suicidal or 
homicidal ideations.  He also reported that he spent his time 
watching television, visiting friends, and going to church.  
The examiner noted that the veteran's condition required 
continued treatment.  Subsequent reports dated from March 
1990 to August 1990 reflect periodic treatment for auditory 
hallucinations as well as feelings of anxiety and of being 
watched.  During this time, the veteran also reported that 
his medication helped with his hallucinations, nervousness, 
and sleep problems.  

In October 1990, the veteran underwent a routine VA 
psychiatric examination.  This evaluation demonstrated that 
the veteran was conscious, coherent, relevant, in good 
contact, and depressed due to his financial situation and had 
no looseness of association, intact memory for recent and 
remote events, occasional auditory hallucinations, no 
delusions, no suicidal or homicidal ideations, many paranoid 
ideas (e.g., people did not like him), poor concentration, no 
insight to his illness, and poor judgment.  The veteran 
reported that he was unable to work due to his medication; 
that, although he has a few friends, he does not go out with 
them; and that he feels better and more comfortable when he 
is alone.  The examiner diagnosed chronic schizophrenia, 
paranoid type, in partial remission.  

Based on this additional medical evidence, the RO, by a 
November 1990 rating action, determined that the veteran's 
service-connected schizophrenia, paranoid type, significantly 
interfered with his ability to obtain and to maintain 
employment.  As such, the RO granted a 100 percent disability 
evaluation for this disorder, effective from March 9, 1990.  
In December 1990, the RO notified the veteran of this award.  
The veteran did not appeal the decision.  

Subsequently, in March 1994, the veteran filed a claim in 
which he requested an effective date earlier than March 9, 
1990 for the grant of the total schedular rating of 
100 percent for his service-connected schizophrenia.  
Following a review of the record, the RO, by a September 1994 
rating action, granted an effective date of December 15, 1989 
for the assignment of a total schedular evaluation of 
100 percent.  

Following the October 1994 notification of the RO's September 
1994 decision, the veteran perfected a timely appeal with 
respect to the issue of entitlement to an effective date 
earlier than December 15, 1989 for the assignment of a total 
schedular rating of 100 percent for his service-connected 
schizophrenia.  The veteran expressed his belief that the 
effective date of the 100 percent disability rating for his 
service-connected schizophrenia should have been the day that 
the initial grant of service connection for this disorder was 
effective (the day following his separation from active 
military duty).  In support of these contentions, the veteran 
submitted lay statements, which, in pertinent part, attested 
that the veteran had no problems until service.  

Also received pursuant to the veteran's earlier effective 
date claim was a copy of a Social Security Administration 
(SSA) August 1991 decision, in which the agency granted the 
veteran disability benefits.  In particular, the SSA found 
that the veteran had severe schizophrenia and had not engaged 
in substantial gainful activity since August 15, 1985.  
Copies of the medical records used in support of the SSA's 
decision were also received and associated with the veteran's 
claims folder.  These documents include copies of the 
veteran's service medical records as well as pertinent VA 
medical reports reflecting periodic treatment for 
schizophrenia.  The VA medical records used in support of the 
SSA grant are essentially duplicate reports of the medical 
evidence used by the RO at the time of the prior rating 
actions adjudicating increased rating claims for the 
veteran's service-connected schizophrenia.  Further, 
additional VA medical records indicating continued treatment 
for schizophrenia were received.  

In a March 13, 2000 decision, the Board, after considering 
the relevant in-service and post-service evidence of record, 
denied the issue of entitlement to an effective date earlier 
than December 15, 1989 for the grant of a total schedular 
rating of 100 percent for the veteran's service-connected 
schizophrenia, paranoid type.  Thereafter, in June 2001, the 
veteran filed a statement in which he alleged CUE in the 
Board's March 2000 decision.  In essence, the veteran 
asserted in this document that the Board erred in failing to 
provide specific reasons and bases as to the reason that the 
1984-1985 psychiatric examination diagnosis of severe 
schizophrenia (for SSA disability benefits purposes) could 
not serve as a basis for assigning an effective date earlier 
than December 15, 1989 for the grant of a 100 percent 
schedular rating for his service-connected schizophrenia, 
paranoid type.  

Pertinent Laws And Regulations

CUE is a very specific and rare kind of error.  38 C.F.R. 
§ 20.1403(a) (2001).  It is the kind of error, of fact or 
law, that when called to the attention of the later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Id.  See also, Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a) (2001).  

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE.  38 
U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. § 1400(a), 
20.1401(b) (2001).  In order to prevail on such a motion, it 
must be established that there was an error in the Board's 
adjudication and that the error was such that, had it not 
been made, the outcome of the adjudication would have been 
manifestly different.  38 C.F.R. § 20.1403(c) (2001).  If it 
is not clear that a different result would have ensued, the 
error complained of cannot be "clear and unmistakable."  
Id.  

A disagreement with how the Board weighed or evaluated the 
facts in a particular case is not CUE.  38 C.F.R. 
§ 1403(d)(3) (2001).  See also, Baldwin v. West, 13 Vet. 
App. 1, 5 (1999) and Damrel v. Brown, 6 Vet. App. 242, 246 
(1994) (in which the United States Court of Appeals for 
Veterans Claims (Court) held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence could never rise to the stringent definition of 
CUE).  Similarly, the Court has held that VA's breach of its 
duty to assist cannot form a basis for a claim of CUE.  See, 
Tetro v. Gober, 14 Vet. App. 100, 109 (2000) and Caffrey 
v. Brown, 6 Vet. App. 377, 382 (1994).  

If a party wishes to have a motion for CUE considered on the 
merits, he or she must set forth clearly and specifically the 
alleged error of fact or law in the Board decision, the legal 
or factual basis for such allegations, and the reason that 
the result would have been manifestly different but for the 
alleged error.  38 C.F.R. § 20.1404(b) (2001).  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy these 
requirements, id., and motions that fail to satisfy these 
requirements may be dismissed without prejudice to re-filing.  
See, Disabled American Veterans v. Gober, 234 F.3d 682, 
698-699 (Fed. Cir. 2000), reh'g denied, Nos. 99-7061, 
99-7071, 99-7084, 99-7085, 2001 U.S. App. LEXIS 1314 (Fed. 
Cir. Jan. 2, 2001) (invalidating 38 C.F.R. § 20.1404(b) to 
the extent that it allowed insufficiently pled motions to be 
denied without further opportunity to re-file).  

Analysis

After a complete and thorough review of the record physically 
before VA on March 13, 2000, the Board concludes that there 
was a tenable basis for that decision.  Therefore, because 
there was no error of fact or law that, when called to the 
attention of the later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would be manifestly different but for such error, the March 
13, 2000 decision was not clearly and unmistakably erroneous.  

In reaching this conclusion, the Board observes that the 
evidence of record at the time of the March 13, 2000 decision 
was correctly reported.  Also, the pertinent statutory and 
regulatory provisions extant at the time of the Board's March 
2000 decision were correctly applied.  

In this regard, the Board acknowledges the veteran's June 
2001 contention that the Board erred in failing to provide 
specific reasons and bases as to the reason that the 
1984-1985 psychiatric examination diagnosis of severe 
schizophrenia (for SSA disability benefits purposes) could 
not serve as a basis for assigning an effective date earlier 
than December 15, 1989 for the grant of a 100 percent 
schedular rating for his service-connected schizophrenia, 
paranoid type.  Significantly, however, a complete and 
thorough review of the claims folder indicates that the 
medical records used as a basis of the SSA's August 1991 
decision had been obtained and were associated with the 
veteran's claims folder at the time of the Board's March 2000 
decision.  Further, in the March 2000 decision, the Board 
specifically noted that it had reviewed these documents and 
that they had reflected that the veteran had been found to be 
disabled, for SSA disability benefit purposes, since August 
1985 with a primary diagnosis of severe schizophrenia.  

Additionally, in the March 2000 decision, the Board 
acknowledged the prior rating actions which considered but 
denied a disability rating greater than 70 percent for the 
veteran's service-connected schizophrenia.  Further, the 
Board correctly noted that, because the veteran did not 
appeal those decisions, they became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

Also in the March 2000 decision, the Board explained that, 
pursuant to the applicable statutory and regulatory criteria, 
the date of receipt of the veteran's claim in August 1990 
would generally be the proper effective date for the award of 
the total schedular rating, if his service-connected 
schizophrenia were shown to be of such severity as to warrant 
the increased disability evaluation at that time.  However, 
as the Board noted, the RO had construed the December 15, 
1989 VA medical record, which reflected first-time 
documentation of an increase in the severity of the veteran's 
schizophrenia, as a claim for increase in his 
service-connected schizophrenia.  See, 38 C.F.R. 
§ 3.157(b)(1) (which stipulates that the date of outpatient 
or hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim with respect to the disability(ies) for 
which service connection has been granted).  

Consequently, in the March 2000 decision, the Board concluded 
that the RO had correctly construed the December 15, 1989 VA 
medical record as an informal claim for an increased rating 
for the veteran's service-connected schizophrenia.  
Furthermore, the Board explained that, because the veteran 
filed a formal claim for an increased rating for his 
service-connected schizophrenia within the one-year following 
the December 1989 treatment session, the date of the 
veteran's informal claim, December 15, 1989, must be 
accepted, as a matter of law, as the date of his claim, or 
application, for purposes of determining the effective date 
of the award of the total schedular rating.  See, 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 3.155(a), 
and 3.157(b)(1).  As such, the Board concluded that 

December 15, 1989 was the proper effective date for the award 
of a total schedular rating for the veteran's 
service-connected schizophrenia and that, therefore, an 
earlier effective date could not be granted.  

In sum, there is no indication that the correct facts, as 
they were known at the time of the March 13, 2000 decision, 
were not before the Board or that the statutory or regulatory 
provisions extant at that time were incorrectly applied.  38 
C.F.R. § 20.1403(a).  See also, Russell v. Principi, 3 Vet. 
App. 310 (1992).  As such, the Board's March 13, 2000 
decision was not clearly and unmistakably erroneous.  

The Board acknowledges that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) became 
effective.  See, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  In particular, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to notify and 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment but not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).  See also, 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
and Holliday v. Principi, 14 Vet. App. 280 (2001).

In deciding the veteran's CUE motion, the Board has 
considered the applicability of the VCAA.  Importantly, the 
Court has held that the VCAA is not applicable to 

motions for revision of a Board decision on the grounds of 
CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  


ORDER

The motion to revise or reverse a March 13, 2000 Board 
decision on the grounds of CUE is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



